DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot in view of new ground of rejection.
Applicant argues Tinsman in view of Kweon does not disclose “in response to the request, track the secondary content viewport viewing parameter for the secondary viewport based on the secondary content viewport location associated with the secondary viewport, a viewer’s viewing orientation, and a view duration” as amended in claims 1 and 13 because Tinsman discloses tracking is based on selection(s)/click(s) of the ad placement, interaction icon/location of hotspot, and a viewer’s viewing position to selection advertisement based on viewer’s selection/action, and therefore, the tracing based on selection(s)/clicks of ad placement and selection advertisement based on viewer’s selection/activation is different than tracking “based on the secondary content viewport location associated with the secondary viewport, a viewer’s viewing orientation, and a view duration”, and Kweon does not teach or suggest tracking “the secondary content viewport viewing parameter for the secondary viewport based on the secondary content viewport location associated with the secondary viewport, a viewer’s viewing orientation, and a view duration” because Kweon is completely silent regarding view duration in any respect (pages 7-8).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is based on the combination of the references as discussed below. Particularly, Tinsman is relied on for the teaching of “receiving a request for tracking a secondary content viewport viewing parameter for the secondary content viewport” is read (receiving a request with trigger and/or tracking information for tracking of secondary content with selection(s)/clicks associated with the ad placement, blank space, etc. of the object/hotspot – see include, but are not limited to, figures 1, 7-8, 13-15, 18, 21 -27, 37,  0121, 0138, 0140, 0142-0145, 0150, 0161). Thus, tracking of user selection/clicks is read on tracking a secondary content viewport viewing parameter for the secondary content viewing”. 
in response to the request, tracking the secondary content viewport viewing parameter for the secondary content viewport based on the secondary content viewport location associated with the secondary content viewport and a viewer's viewing location (in response to the request, tracking the secondary content viewing parameter associated with selection(s)/click(s) of the ad placement, interactive icon/location of hotspot and a viewer’ viewing position (viewing position/contour of user associated with the selected advertisement/icon that must be looked/viewed by user before making selection) to select advertisement based on viewer’s selection/activation– see include, but are not limited to, figures 1, 7-8, 13-15, 18, 21 -27, 32-33, 37, paragraphs 0099-0102, 0110, 0121 0130, 0132, 0140, 0143-0145, 0150). Kweon is relied on for the teaching of 360 degree video. In addition, Kweon also discloses tracking secondary viewport viewing parameter for the secondary viewport and presenting a secondary content at a secondary content insertion location based on the secondary content viewport viewing parameter (tracking viewing parameters associated second video data/sub-video for viewport/portion and presenting a secondary video data/sub-video at the location associated with portions 201, 203, 205 based on the parameters associated portion/spot that the user is looking at (user’s viewpoint) – see include, but not limited to, figures 2-7, 10,  paragraphs 0050, 0077 -0078).
The teaching of tracking a view duration is well-known in the art. See for example, Krasadakis (US 20170212583: paragraphs 0058, 0070, 0081); Friedlander (US 20140195918: paragraph 0007); Diao (US 20130076853: paragraphs 0042, 0053, 0109). Krasadakis or Diao is relied on as some example for the teaching of tracking view duration of user as well-known in the art as discussed below.
For the reason given above, rejection of claims 1-19, 21 are analyzed as discussed below.
Claims 20 and 22-24 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tinsman et al. (U.S 2013/0031582 A1) and in view of Kweon et al. (US 20170013031) and further in view of either Krasadakis (US 20170212583) or Diao (US 20130076853).

Note: all documents that are directly or indirectly incorporated by references in their entireties in Tinsman including Ser. No.10/046,618 (corresponding to Ser. No.  20020174425-referred to as Markel’425), 10/688067 (corresponding to 20040210942-referred to as ‘942), Ser. No. 10688075 (U.S 20040261100-referred to as Huber’s100), Ser. No. 10/212289 (U.S 2003/0028873- referred to as ‘873), Ser. No. 10/103,545 (U.S 20020147987 –referred to as ‘987) Ser. No. 10/357155 (U.S 20030149983 –hereinafter referred to as Markel), Ser. No. 10/076,950 (20020131511 – referred to as Zenoni), Ser. No. 09/941,148 (20020126990 – referred to as Rasmussen), Ser. No. 09933928 (U.S 20020067678 –referred to as Peliotis) Ser. No. 10/080996 (U.S 20020120931), Ser.No.10/403317 (20040031062-referred to as ‘062), Ser. No. 10099054 (20020133817 –referred to as ‘817) –see include, but are not limited to, paragraphs 0041, 0068-0069, 0083, 0090, 0092, 0116) are treated as part of the specification of Huber (see include, but are not limited to, Tinsman: paragraphs 0001, 0044, 0072, 0088, 0095, 0097, 0120, 0140, 0143, 0149..) are treated as part of the specification of Tinsman (see MPEP 2163.07b).
It is further noted that limitation such as “configured to” recited in the claims 13-19 and 21 could be considered as language that suggests or makes optional but does not require the functions/steps to be performed or does not limit a claim to a particular structure (see MPEP 2111.04.)

Regarding claim 1, Tinsman discloses a method of presenting secondary content in a video, comprising: 
	receiving a secondary content viewport location associated with a secondary content viewport within a video (e.g., receiving a secondary content/advertisement viewing location with ad placement/contour data, blank space, etc. associated with a secondary content viewport within the video – see include, but are not limited to, figures 1, 7-8, 13-15, 18, 21 -27, 37, paragraphs 0099, 0106, 0110, 0121, 0130-0133, 0138, 0140, 0143); 
	receiving a request for tracking a secondary content viewport viewing parameter for the secondary content viewport in a media representation description (MPD) (read on receiving a request/command with trigger such as start trigger, and/or tracking information from transmission station, producer, etc. for tracking of secondary content with selection(s)/clicks/responses associated with the ad placement, black space, etc. of the object/hotspot in the media presentation description provided with video signal – see include, but are not limited to, figures 1, 7-8, 13-15, 18, 21 -27, 37, paragraphs 0044, 091, 0106, 0110, 0116, 0121, 0138, 0140, 0142-0145, 0150, 0161; Markel’425: figure 9, paragraphs 0039, 0052-0053 and discussion in “Response to Arguments” above);
 	in response to the request, tracking the secondary content viewport viewing parameter for the secondary content viewport based on the secondary content viewport location associated with the secondary content viewport and a viewer's viewing location (in response to the request, tracking the secondary content viewing parameter of selection(s)/click(s) of the ad placement, interactive icon/location of hotspot and a viewer’ viewing position to select advertisement based on viewer’s selection/activation– see include, but are not limited to, figures 1, 7-8, 13-15, 18, 21 -27, 32-33, 37, paragraphs 0099-0102, 0110, 0121 0130, 0132, 0140, 0143-0145, 0150); and 
 	presenting a secondary content at a secondary content insertion location based on the secondary content viewport viewing parameter (presenting a secondary content such as selected advertisement/local advertisement at advertisement insertion location based on selection/click of interactive icon/hotspot/ad placement space - figures 1, 7-8, 13-15, 18, 21 -27, 32-33, 36-37, paragraphs 0099-0102, 0110, 0121 0130, 0132, 0140, 0143-0145, 0150, 0161, 0174-0176, 0192).  
Tinsman does not explicitly disclose the video is 360 degree view and tracking based on a viewer’s viewing orientation, and a viewer duration.

Kweon discloses a method of presenting secondary content in a 360 degree video (presenting 360 degree video content comprising sub-video – see include, but are not limited to, paragraphs 0045, 0050, 0054-0055), comprising: 
	receiving a secondary content viewport location associated with a secondary content viewport within a 360 degree video (receiving a content location associated with content viewport associated with portions 201, 203, 205 – see include, but are not limitation to, figures 2, 3, 5, 7, 9, 12, paragraphs 0050, 0053, 0076, -0078); 
tracking the secondary content viewport viewing parameter for the secondary content viewport based on the secondary content viewport location associated with the secondary content viewport and a viewer's viewing orientation (tracking user option information based on a spot (for example, head clicking spot) that the user is looking at (user’s viewpoint) by plurality of sensors that track user’s head movement – see include, but are not limited to, paragraphs 0077-0078, 0086); and 
 	presenting a secondary content at a secondary content insertion location based on the secondary content viewport viewing parameter (presenting sub-content at the sub content location based on point that user is looking at – see include, but are not limited to, figures 4-5, 7-10, paragraphs 0078, 0082, 0086, 0131).
  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Tinsman with the teachings including 360 degree video and tracking content viewport viewing parameter based on a viewer’s viewing orientation as taught by Kweon in order to yield predictable result such as improving convenience for viewing various levels of image qualities (paragraphs 0008, 0011, 0049-0050).

Krasadakis or Diao (hereinafter referred to as Krasadakis/Diao) discloses tracking content viewport viewing parameter for content viewport based on content viewport location associated with the content viewport, a viewer’s viewing orientation, and a view duration; and presenting content at content insertion location based on the content viewport viewing parameter (tracking parameter for content location based on the location/tile/location associated with the viewport/tile, a viewer’s gaze direction/movement, and a view duration to determine whether time the user looking at the location/tile is greater than threshold/predetermined time – see include, but not limited to, Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tinsman in view of Kweon with the teachings including tracking a view duration as taught by either Krasadakis or Diao in order to yield predictable results such as reducing programs caused by eyes unable to move quickly enough to track active mode during screen transition (see Diao: para. 0049) or providing a high accuracy of gazing angle and selection (see Diao: paragraphs 0064, 0066).

Regarding claim 2, Tinsman in view of Kweon and Krasadakis/Diao discloses the method of claim 1, further comprising: determining a secondary content insertion position and a size of the secondary content based on the secondary content viewport viewing parameter (determining a position/location and size for insertion of advertisement based on viewing parameter associated with the selected ad placement, contour data, etc. – see include, but not limited to, Tinsman: figures 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0077-0078; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109).  

Regarding claim 3, Tinsman in view of Kweon and Krasadakis/Diao discloses the method of claim 1, further comprising: determining the secondary content for insertion based on the secondary content viewport viewing parameter (determining secondary content such as advertisement based on selection/click of replacement space, interactive label/hotspot-see include, but not limited to, Tinsman: figures 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0077-0078).  

Regarding claim 4, Tinsman in view of Kweon and Krasadakis/Diao discloses the method of claim 1, further comprising: sending the tracked secondary content viewport viewing parameter to a secondary content decision server (sending tracked secondary content viewing parameter with selection/request/ to a server for selecting of the advertisement – see include, but not limited to, Tinsman: figures 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0077-0078); and 
in response to the sending, receiving the secondary content insertion location and an indication of the secondary content for insertion (e.g., in response to the sending of request, user’s viewpoint, receiving the location for inserting advertisement or sub-content and an indication of the advertisement or sub-content associated with selected/viewpoint for insertion – see include, but not limited to, Tinsman: figures 1, 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0077-0078, 0086; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109).  

Regarding claim 5, Tinsman in view of Kweon and Krasadakis/Diao discloses the method of claim 4, wherein the tracked secondary content viewport viewing parameter is sent in a secondary content request to the secondary content decision server (sent in secondary content request to the advertisement in response to a selection/click of another object or another hotspot embedded in video– see include, but not limited to, Tinsman: figures 1, 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0074, 0077-0078, 86-87, 89; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109).  

Regarding claim 6, Tinsman in view of Kweon and Krasadakis/Diao discloses the method of claim 4, wherein the secondary content insertion location is selected by the secondary content decision server based on the secondary content viewport viewing parameter (secondary content insertion location is selected by the secondary content decision server such as head end/local server based on the selection/click of interactive icon or hot spot – see include, but not limited to, Tinsman: figures 1, 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150, 0161; Kweon: figures 2-3, 0050, 0074, 0077-0078, 86-87, 89; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109).  

Regarding claim 7, Tinsman in view of Kweon and Krasadakis/Diao discloses the method of claim 1, wherein the secondary content viewport is a first secondary content viewport (viewport/location associated with the first hot spot/first ad replacement/first blank space or first interactive area associate with video image/scene), the secondary content viewport location is a first secondary content viewport location (location associated with second interactive area/hotspot – see include, but are not limited to, Tinsman: figures 7, 8, 11-16, 20-25, paragraphs 0090-0092, 0106, 0130; Kweon: figure 2) , and the method further comprises: 
 	receiving a second secondary content viewport location associated with a second secondary content viewport within the 360 degree video; 
 	tracking the secondary content viewport viewing parameter for the second secondary content viewport based on the second secondary content viewport location and the viewer's viewing orientation; and 
 	identifying an interested secondary content viewport based on the tracked secondary content viewport viewing parameter for the first and second secondary content viewports, wherein the secondary content is presented at the secondary content insertion location based on the identified interested secondary content viewport (see similar discussion in the rejection of claim 1 for another interactive object/icon, another ad replacement, blank space – and see include, but not limited to, Tinsman: figures 1, 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0074, 0077-0078, 86-87, 89; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109).  

Regarding claim 8, Tinsman in view of Kweon and Krasadakis/Diao discloses the method of claim 1, wherein the secondary content viewport location associated with the secondary content viewport and the request for tracking the secondary content viewport viewing parameter are received in the (MPD) associated with the 360 degree video (ad replacement, blank space, contour data, etc. and triggers, tags, track information that is used to receive selection/click/viewing information of the interactive object, ad replacement, etc. are received in presentation description 216 associated with the 360 degree video – see include, but are not limited to, Tinsman: figures 1, 2, 6, 8, 13-16, 18, 21-24, 37, paragraphs 0054, 0056, 0111, 0121; Kweon: figures 2-5, paragraphs 0073-0075; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109).  

Regarding claim 9, Tinsman in view of Kweon and Krasadakis/Diao discloses the method of claim 1, wherein the secondary content viewport location associated with the secondary content viewport and the request for tracking the secondary Preliminary Amendment - First Action Not Yet Receivedcontent viewport viewing parameter are received in the (MPD) associated with the 360 degree video (see similar discussion in the rejection of claim 8), and the method further comprising: receiving an updated MPD indicating the secondary content for insertion at the secondary content insertion location (receiving an updated presentation description indication another advertisement, sub-video for insertion at another location associated with another ad space/interactive area in the same or different scene – – see include, but are not limited to, Tinsman: figures 1, 2, 6, 8, 13-16, 18, 21-24, 37, paragraphs 0054, 0056, 0111, 0121; Kweon: figures 2-5, paragraphs 0073-0075; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109).

Regarding claim 10, Tinsman in view of Kweon and Krasadakis/Diao discloses the method of claim 1, wherein the secondary content viewport viewing parameter comprises at least one of view counts, a view duration, or viewing orientation statistics (e.g., viewing orientations/movement, counts/statistics, a view duration/duration of content being watched – see include, but are not limited to, Tinsman: paragraphs 0068, 0088, 0160, Huber’100: paragraph 0055, claim 16; a Markel (paragraph 0006), ‘817 (paragraph 0033); Kweon: paragraphs 0077-0078, 0092; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109).  

Regarding claim 11, Tinsman in view of Kweon and Krasadakis/Diao discloses the method of claim 1, further comprising: determining whether the viewer's viewing orientation falls within the secondary content viewport periodically (e.g., viewer’s head movement falls within the viewer port associated with a sub-content periodically after viewing another video); and 
 	updating the secondary content viewport viewing parameter for the secondary content viewport based on the determining (updating the second content viewing parameter for the viewport based on determination that user looking/viewing another location associated with another advertisement/sub-video –see include, but not limited to, Tinsman: figures 1, 12, 18-25, 32-33, 36-37, paragraphs 0097, 0106, 0122, 0138-0144, 0150; Kweon: figures 2-3, 0050, 0074, 0077-0078, 86-87, 89; Huber’100: paragraph 0055, claim 16; a Markel (paragraph 0006), ‘817: paragraph 0033; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109).  

Regarding claim 12, Tinsman in view of Kweon and Krasadakis/Diao discloses the method of claim 1, wherein the request for tracking the secondary content viewport viewing parameter comprises a tracking duration that indicates a duration for tracking the secondary content viewport viewing parameter (see include, but are not limited to, Markel425: paragraphs 006; Kweon: paragraphs 0077-0078, 92), a secondary content viewport viewing identifier (viewing identifier associated with advertisement, sub-content/chunk– see include, but not limited to, Tinsman: figures 8-15, 18-25, 32-33, 36-37, paragraphs 0052, 0056, 0090, 0116, 0172; Kweon: figures 2-5, paragraphs 0077-0078, 0087-0089 ), and a secondary content viewport classification frequency (classification frequency based on number of display, channel, scene, category, playlist, etc. – see include, but are not limited to, Tinsman: figures 8-15, 18-25, 32-33, 36-37, paragraphs 0144, 0172; Huber100: abstract, paragraphs 0043, 0055; ‘062: paragraphs 0032; Kweon: figures 2-5, paragraphs 050, 0077-0078, 0087-0089, 100; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109).  

Regarding claim 13, limitations of a device that correspond to the limitations of the method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Tinsman in view of Kweon and Krasadakis/Diao discloses a device for presenting secondary content in a 360 degree video, the device comprising:
 	 a processor configured to: receive a secondary content viewport location associated with a secondary content viewport within a 360 degree video; 
 	receive a request for tracking a secondary content viewport viewing parameter for the secondary content viewport in a media representation description (MPD); 
 	in response to the request, track the secondary content viewport viewing parameter for the secondary content viewport based on the secondary content viewport Preliminary Amendment - First Action Not Yet Receivedlocation associated with the secondary content viewport, a viewer's viewing orientation, and a view duration; and 
 	present a secondary content at a secondary content insertion location based on the secondary content viewport viewing parameter (see similar discussion in the rejection of claim 1 and include, but not limited to, Tinsman: figures 1, 2, 5, 32-33, paragraphs 0080-81, 208-212; Kweon: figures 2-3, 20-21; Markel’425: paragraphs 0039, 0052-0053; Krasadakis: paragraphs 0058, 0070, 0081; Diao: paragraphs 0042, 47-48, 0053, 0062-0063, 0109).  

Regarding claim 14, Tinsman in view of Kweon and Krasadakis/Diao discloses the device of claim 13, wherein the processor is further configured to: determine a secondary content insertion position and a size of the secondary content based on the secondary content viewport viewing parameter (see similar discussion in the rejection of claim 2).  

Regarding claim 15, Tinsman in view of Kweon and Krasadakis/Diao discloses the device of claim 13, wherein the processor is further configured to: determine the secondary content for insertion based on the secondary content viewport viewing parameter (see similar rejection in claim 3).  

Regarding claim 16, Tinsman in view of Kweon and Krasadakis/Diao discloses the device of claim 13, wherein the processor is further configured to: send the tracked secondary content viewport viewing parameter to a secondary content decision server; and in response to the sending, receive the secondary content insertion location and an indication of the secondary content for insertion (see similar discussion in the rejection of claim 4).  

Regarding claim 17, Tinsman in view of Kweon and Krasadakis/Diao discloses the device of claim 16, wherein the tracked secondary content viewport viewing parameter is sent in a secondary content request to the secondary content decision server (see similar discussion in the rejection of claim 5).  

Regarding claim 18, Tinsman in view of Kweon and Krasadakis/Diao discloses the device of claim 16, wherein the secondary content insertion location is selected by the secondary content decision server based on the secondary content viewport viewing parameter (see similar discussion in the rejection of claim 6).  

Regarding claim 19, Tinsman in view of Kweon and Krasadakis/Diao discloses the device of claim 13, wherein the secondary content viewport is a first secondary content viewport, the secondary content viewport location is a first secondary content viewport location, and the processor is further configured to: 
 	receive a second secondary content viewport location associated with a second secondary content viewport within the 360 degree video; 
 	track the secondary content viewport viewing parameter for the second secondary content viewport based on the second secondary content viewport location and the viewer's viewing orientation; and 
 	identify an interested secondary content viewport based on the tracked secondary content viewport viewing parameter for the first and second secondary content viewports, wherein the secondary content is presented at the secondary content insertion location based on the identified interested secondary content viewport (see similar discussion in the rejection of claim 7).  

Regarding claim 21, Tinsman in view of Kweon and Krasadakis/Diao discloses the device of claim 13, wherein the secondary content viewport location associated with the secondary content viewport and the request for tracking the secondary content viewport viewing parameter are received in the (MPD) associated with the 360 degree video, and the processor is further configured to: receive an updated MPD indicating the secondary content for insertion at the secondary content insertion location (see similar discussion in the rejection of claim 9).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hildreth (US 20090138805) discloses media preferences.
Hildreth (US 20090133051) discloses device access control.
Korbecki et al. (US 20130173765) discloses systems and methods for assigning roles between user devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
January 15, 2021